Name: Commission Regulation (EEC) No 593/80 of 11 March 1980 on detailed rules governing the distillation of table wines for which the supply contract must be approved before 15 April 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 3 . 80 Official Journal of the European Communities No L 66/9 COMMISSION REGULATION (EEC) No 593/80 of 11 March 1980 on detailed rules governing the distillation of table wines for which the supply contract must be approved before IS April 1980 whereas the responsible agencies referred to in Article 12 of Regulation (EEC) No 564/80 and also the Commission must be informed of the progress of distillation operations and must know in particular the quantities of table wine distilled and the quantities of alcohol obtained ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 459/80 (2), and in particular Articles 7 (6), 9 (5), 1 5 (3) and 65 thereof, Whereas Council Regulation (EEC) No 564/80 of 3 March 1980 laying down general rules on distillation operations for table wines for which the supply contract must be approved before 15 April 1980 (3), allowed, pursuant to Article 15 of Regulation (EEC) No 337/79, the possibility for wine producers to supply their wines for distillation ; Whereas Article 2 of Regulation (EEC) No 564/80 provided that supply contracts for table wines with a distiller shall not be valid unless they have previously been approved by the intervention agency ; whereas it is necessary, therefore, that parties who have asked to enter into a supply contract should be informed in good time of the outcome of the approval procedure ; Whereas the purpose of distillation is to permit surpluses of table wines from the 1979/80 wine year to be taken up ; whereas wines which are the subject of short-term contracts, although being withdrawn from the market for three months, are intended to be sold again during that wine year, while wines which are the subject of long-term contracts will only be released as from 15 September 1980, that is to say, during the 1980/81 wine year ; whereas the cancella ­ tion, at the request of the producers concerned, should therefore be permitted of short-term storage contracts concluded prior to 10 March 1980 ; Whereas the mechanism for paying the buying-in price referred to in Article 6 of Regulation (EEC) No 564/80 provides that the said price should be paid to the producer in three instalments ; whereas the second instalment must be paid within a limited period so as to enable the producer to receive the total amount of the aid promptly ; whereas it should therefore be laid down that the instalment payable by the distiller should be paid within two weeks of the entry into the distillery and that the balance should be paid not later than 30 days following distillation ; Article 1 1 . The intervention agency responsible pursuant to Article 2 ( 1 ) of Regulation (EEC) No 564/80 for approving the supply contracts referred to in Article 1(1 ) and the declarations referred to in Article 3(2) and (3) of that Regulation shall communicate, not later than 15 days following receipt of the supply contract or of the declaration , the result of the approval procedure to the parties concerned . 2. The supply contracts referred to in Article 1 of Regulation (EEC) No 564/80 shall state : (a) the quantity, colour, actual alcoholic strength of the table wines to be distilled ; (b) the name and address of the producer ; (c) the wine's place of storage ; (d) the name of the distiller or the business name of the distillery ; (e) the address of the distillery ; ( f) the period of distillation . 3 . The declaration referred to in Article 3 ( 1 ) of Regulation (EEC) No 564/80 and the supply contract referred to in Article 3 (3) of that Regulation shall contain at least the following particulars : (a) the quantity of table wine to be distilled ; (b) the colour ; (c) the actual alcoholic strength ; (d) the place of distillation ; (e) the address of the distillery ; (f) the period of distillation . (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (2 ) OJ No L 57, 29 . 2. 1980 , p. 32. (3 ) OJ No L 62, 7 . 3 . 1980 , p. 1 . No L 66/ 10 Official Journal of the European Communities 12. 3 . 80 Article 2 The short-term storage contracts concluded, pursuant to Article 7 of Regulation (EEC) No 337/79, prior to 10 March 1980 may be cancelled at the request of the producers concerned . Article 3 1 . The payment referred to in Article 6 ( 1 ) of Regu ­ lation (EEC) No 564/80 shall be made within two weeks of the entry into the distillery of the total quan ­ tity of wine stated in the contract . 2 . The payment referred to in Article 6 (3) of Regu ­ lation (EEC) No 564/80 shall be made not later than 30 days after proof has been furnished that the total quantity of wine stated in the contract has been distilled . 3 . In cases referred to in the second indent of Article 6 (4) of Regulation (EEC) No 564/80 , the payment shall be made by the distiller within two weeks of the entry into the distillery of the total quan ­ tity of wine stated in the contract. 4 . The reimbursement to the distiller referred to in the second indent of Article 6 (4) of Regulation (EEC) No 564/80 shall be made not later than 30 days after proof has been furnished that the total quantity of wine stated in the contract has been distilled . 5 . In cases referred to in Article 6 (5) and (6) of Regulation (EEC) No 564/80, the minimum buying-in price shall be paid not later than 30 days following the distillation of the total quantity of wine stated in the contract . Where the competent intervention agency of a Member State has not decided to make general use of the option provided in the said Article 6 (6), the distiller may not use it unless he has previ ­ ously obtained the agreement of the producer. A rticle 4 1 . The Member States in which distillation takes place shall notify the Commission , not later than 30 April 1980 , of the quantities of wine stated in the approved supply contracts . 2 . The distillers shall send to the intervention agency, not later than the 10th of every month , a state ­ ment of the quantities of wine distilled during the month elapsed, stating the quantities expressed in pure alcohol of the products which they have obtained, distinguishing those with an alcoholic strength of 86 % by volume or more from those with an alcoholic strength of 85 % by volume or less . 3 . Member States shall notify the Commission by telex, not later than the 20th of every month, for the month elapsed, of the quantities of wine distilled and the quantities, expressed in pure alcohol, of the product which they have obtained , making a distinc ­ tion between them in accordance with the provisions of paragraph 2. 4. Member States shall notify the Commission , not later than 31 August 1980, of cases where the distiller has not fulfilled his obligations and the measures taken in consequence . Article 5 This Regulation shall enter enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 7 March 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 March 1980 . For the Commission Finn GUNDELACH Vice-President